     Case 2:21-cv-00106-SB-E Document 14 Filed 03/02/21 Page 1 of 2 Page ID #:56



 1

 2                                                              March 2, 2021

 3                                                                  VPC

 4                                                                JS-6
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   George Jones,                             Case No.: 2:21-cv-00106-SB-E
13
                 Plaintiff,                    Hon. Stanley Blumenfeld, Jr.
14
         v.
15
     Joyce Frazier, Trustee of the Joyce       ORDER FOR DISMISSAL WITH
16
     Frazier 1999 Trust, dated September 12,   PREJUDICE
17   1999; and Does 1-10,
18                                             Action Filed: January 6, 2021
                 Defendants.
19                                             Trial Date: Not on Calendar

20

21

22

23

24

25

26

27

28
                                                1
                               ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-00106-SB-E Document 14 Filed 03/02/21 Page 2 of 2 Page ID #:57



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3

 4
     IT IS ORDERED THAT:

 5
           Plaintiff George Jones’s action against Defendant Joyce Frazier, Trustee of the

 6   Joyce Frazier 1999 Trust, dated September 12, 1999 is dismissed with prejudice. Each

 7   party will be responsible for its own fees and costs.

 8

 9

10

11

12

13
     Dated: March 2, 2021
14                                                           Hon. Stanley Blumenfeld, Jr.
                                                             United States District Judge
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               2
                              ORDER FOR DISMISSAL WITH PREJUDICE
